 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT

 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    DALE OWEN DUSTIN,                                     Case No. 1:19-cv-00989-SAB (PC)

 9                        Plaintiff,
                                                            ORDER TO SUBMIT APPLICATION
10             v.                                           TO PROCEED IN FORMA PAUPERIS
                                                            OR PAY FILING FEE WITHIN 45 DAYS
11    KERN VALLEY STATE PRISON
      PERSONNEL,
12                                                          FORTY-FIVE (45) DAY DEADLINE
                          Defendant.
13

14            Plaintiff Dale Owen Dustin is a state prisoner proceeding pro se in a civil rights action

15   pursuant to 42 U.S.C. ' 1983. Plaintiff has not paid the $400.00 filing fee, or submitted an

16   application to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915.

17            Accordingly, IT IS HEREBY ORDERED that:

18            Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

19   attached application to proceed in forma pauperis, completed and signed, or, in the alternative, pay

20   the $400.00 filing fee for this action. No requests for extension will be granted without a

21   showing of good cause. Failure to comply with this order will result in dismissal of this action.

22
     IT IS SO ORDERED.
23

24   Dated:     July 22, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
